J-S02015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN GRIFFITH                              :
                                               :
                       Appellant               :   No. 1226 EDA 2021

              Appeal from the PCRA Order Entered May 25, 2021
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0001754-2015


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY OLSON, J.:                            FILED NOVEMBER 30, 2022

        Appellant, John Griffith, appeals pro se from an order, entered on May

25, 2021 in the Criminal Division of the Court of Common Pleas of Lehigh

County, that dismissed, as an untimely petition for collateral relief under the

Post-Conviction Relief Act (“PCRA”),1 Appellant’s petition to vacate his

conviction and sentence for failure to comply with sexual offender registration

requirements. After careful review, we reverse the order entered on May 25,

2021 and vacate Appellant’s conviction and sentence for failure to comply.




____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S02015-22



        On March 6, 2000, Appellant pled guilty in the Court of Common Pleas

of Northampton County to the attempted rape2 and indecent assault3 of his

seven-year-old daughter and received a sentence of ten to 20 years’

imprisonment.      Trial Court Opinion, 7/28/21, at 1-2. Under then-effective

Megan’s Law I,4 Appellant’s indecent assault conviction triggered a ten-year

sex offender registration requirement upon his release from prison.5 Appellant

____________________________________________


2   18 Pa.C.S.A. §§ 901(a)(attempt), 3121 (rape).

3 Per Appellant’s publicly available docket sheets, Appellant pled guilty to two
separate counts of indecent assault, 18 Pa.C.S.A. § 3126(a)(7), graded as a
misdemeanor of the first degree, and 18 Pa.C.S.A. § 3126(a)(8), graded as a
misdemeanor of the second degree. See Solomon v. United States
Healthcare Sys. of Pennsylvania, Inc., 797 A.2d 346, 352 (Pa. Super.
2002) (acknowledging authority to take judicial notice of the public docket in
underlying conviction); see also Pa.R.E. 201(b)(2) (permitting courts to
judicially notice a fact deriving from a source whose accuracy cannot
reasonably be questioned).

4 Act of Oct. 24, 1995, P.L. 1079 (Spec. Sess. No. 1), as amended, 42
Pa.C.S.A. §§ 9791-9799 (“Megan’s Law I”) (expired).

5  Under Megan’s Law I, only Appellant’s first-degree indecent assault
conviction under § 3126(a)(7) triggered sex offender registration. See 42
Pa.C.S.A. § 9793(b)(3). Inchoate crimes were not included as predicate
offenses that triggered sex offender registration until July 10, 2000, the
effective date of Megan’s Law II. See 42 Pa.C.S.A. § 9795.1 (expired).
Moreover, nothing in the record suggests Appellant was ever classified as a
sexually violent predator (“SVP”). Consequently, as of the time of his
sentencing in 2000, Appellant knew that the following conditions of sex
offender registration applied to him for a period of ten years following his
release from prison:

        Those offenders who are not classified as [SVPs] are subject to
        the registration requirements set forth at Section 9793. This
        provision requires that an offender register a current address with
(Footnote Continued Next Page)


                                           -2-
J-S02015-22



was granted parole in 2010. Id. at 2. In the ensuing years, the General

Assembly amended the sex offender registration statutes. Relevant to this

appeal, on December 20, 2012, the Sexual Offender Registration and

Notification Act (“SORNA I”) took effect.6          SORNA I reclassified Appellant’s

indecent assault conviction under 18 Pa.C.S.A. § 3126(a)(7) and his

attempted rape conviction under 18 Pa.C.S.A. §§ 901(a) and 3121 as Tier III

sexual    offenses    requiring    lifetime    registration.7   See   42   Pa.C.S.A.

____________________________________________


       the Pennsylvania State Police [(“PSP”)] upon release from
       incarceration, being placed on parole, the commencement of a
       sentence of intermediate punishment or probation, or under the
       parole board’s supervision. [PSP] must be notified of an offender’s
       change of address and a current address must be registered. The
       period of registration under this provision is ten years and failure
       to comply with the provision is a felony of the third degree.

Commonwealth v. Williams, 733 A.2d 593, 595-596 (Pa. 1999) (Williams
I), construing 42 Pa.C.S.A. § 9793. Pursuant to this provision, offenders such
as Appellant needed to inform PSP of residential changes within ten days. 42
Pa.C.S.A. § 9793(a). These registration requirements and penalties for
noncompliance were considered nonpunitive and remedial. Commonwealth
v. Gaffney, 733 A.2d 616, 622 (Pa. 1999) (registration requirements);
Commonwealth v. Killinger, 888 A.2d 592, 594 (Pa. 2005) (penalties).

6Act of Dec. 20, 2011, P.L. 446, No. 111 § 12, effective in one year or Dec.
20, 2012, amended Act of Jul. 5, 2012, P.L. 880 No. 91, effective Dec. 20,
2012, 42 Pa.C.S.A. §§ 9799.10-9799.41 (“SORNA I”).

7 SORNA I generally imposed upon sexual offenders more frequent and
in-person reporting requirements and compelled the disclosure of more
in-depth information which, in turn, was to be publicly disseminated online.
See generally Commonwealth v. Torsilieri, 232 A.3d 567, 578-579 (Pa.
2020). For example, offenders such as Appellant needed to report residential
changes in person and within three business days.             42 Pa.C.S.A.
§ 9799.15(g)(2) (effective Dec. 20, 2012 to Feb. 20, 2018). Moreover,
(Footnote Continued Next Page)


                                           -3-
J-S02015-22



§§ 9799.14(d)(8), (d)(14) (classifying indecent assault under 18 Pa.C.S.A.

§ 3126(a)(7) and attempted rape as Tier III offenses, respectively); 42

Pa.C.S.A.    § 9799.15(a)(3) (requiring lifetime     registration for   Tier    III

offenders) (effective Dec. 20. 2012 to Feb. 20, 2018).

       Thereafter, on July 27, 2015, Appellant pled guilty in the Court of

Common Pleas of Lehigh County to failure to comply with registration

requirements enacted under SORNA I at 42 Pa.C.S.A. § 9799.15(g)(2),8

graded as a felony of the second degree, for knowingly failing to report a

change of residence between January 30, 2015 and February 17, 2015, when

he moved from Allentown, Pennsylvania to Reading, Pennsylvania.                See

Criminal Information, 5/18/15; Negotiated Guilty Plea, 7/27/15. On August

31, 2015, the trial court imposed a sentence of 14 to 36 months’ incarceration

for this conviction.9 Appellant filed no post-sentence motions or direct appeal,




____________________________________________


SORNA I deemed noncompliance with these reporting requirements as a
felony of the second degree. 18 Pa.C.S.A. § 4915.1(c)(1).

8See 18 Pa.C.S.A. § 4915.1(a)(2) (effective Dec. 20, 2012 to Feb. 20, 2018).
Section 4915.1(a)(2) provided that an individual who is subject to registration
commits an offense if he knowingly fails to verify his address or be
photographed as required.

9 Appellant’s conviction for failure to comply with registration requirements in
Lehigh County constituted a parole violation that led to the revocation of his
parole on his original Northampton County sentence. See Pennsylvania Board
of Probation and Parole Recommitment Order, 12/11/15.                 Appellant’s
Northampton County proceedings are not the subject of any challenge within
the context of this appeal.

                                           -4-
J-S02015-22



thus his judgment of sentence became final on October 1, 2015. See Trial

Court Opinion, 7/28/21, at 3; 42 Pa.C.S.A. § 9545(b)(3).

       On July 19, 2017, our Supreme Court invalidated retroactive application

of SORNA I’s registration and notification provisions to offenders, like

Appellant, who committed their predicate offenses prior to SORNA I’s effective

date, December 20, 2012. Commonwealth v. Muniz, 164 A.3d 1189, 1193

(Pa. 2017) (opinion announcing judgment of the court), cert. denied sub nom.,

Pennsylvania v. Muniz, 138 S. Ct. 925 (2018).                     Specifically, the Court

deemed punitive the provisions of SORNA I that “increased the length of

registration, contain[ed] mandatory in-person reporting requirements, []

allow[ed] for more private information to be displayed online,” and included

“additional lesser-graded predicate offenses triggering registration” that did

not necessarily contain a sexual component.                  Id. at 1215-1216, 1218.

Because these “additional registration requirements constituted a greater

punishment than what Megan’s Law would have imposed,” their retroactive

application    violated    the   federal       and   state   ex   post   facto   clauses.10

Commonwealth v. Horning, 193 A.3d 411, 417 (Pa. Super. 2018),

construing Muniz, 164 A.3d at 1193-1194, 1216.
____________________________________________


10 While Muniz is not a majority opinion, it garnered precedential value to the
extent the concurring jurists agreed that SORNA I is punitive and that its
retroactive application violates both the state and federal ex post facto
provisions. See Commonwealth v. Wood, 208 A.3d 131, 135 (Pa. Super.
2019) (en banc). The justices diverged on whether the state provision
afforded greater protection than its federal counterpart. See Muniz, 164 A.3d
at 757 (Wecht, J., concurring).


                                           -5-
J-S02015-22


       Shortly after our Supreme Court issued Muniz, Appellant filed petitions

in Northampton County and Lehigh County challenging the validity of his duty

to comply with sex offender registration and reporting requirements imposed

under SORNA I.11 Relevant to the current appeal, Appellant filed a petition in

Lehigh County on October 6, 2017, which he framed as a “writ of habeas

corpus ad subjiciendum” (hereinafter “2017 petition”). Among other things,

Appellant’s petition alleged that his claims fell outside the PCRA. In addition,

Appellant asserted that, because Muniz declared SORNA I “invalid,” no law

authorized his conviction for failure to comply. As such, Appellant viewed his

detention for failure to comply as unlawful and demanded an immediate

release from prison. See generally 2017 Petition, 10/6/17. The trial court

appointed the Public Defender’s Office to represent Appellant and ordered

counsel to file either an amended PCRA petition on behalf of Appellant or a

Turner/Finley12 no-merit letter and motion to withdraw within 90 days of the




____________________________________________


11 Appellant’s petition in Northampton County challenged the registration
requirements applicable to his underlying predicate offenses. Lehigh County
stayed proceedings pending resolution of Appellant’s Northampton County
challenge. On March 22, 2018, Northampton County dismissed Appellant’s
petition as an untimely collateral challenge to his original judgment of
sentence entered in 2000. Subsequently, this Court affirmed that dismissal
order on November 30, 2018. See Commonwealth v. Griffith, 2018 WL
6258939 (Pa. Super. 2018) (unpublished memorandum).

12 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -6-
J-S02015-22


order.   See Trial Court Order, 4/11/18.        Counsel did not comply with this

directive.

      Instead, on August 25, 2020, Appellant filed pro se a petition entitled

“petition to enforce plea agreement/writ of habeas corpus” (hereinafter “2020

Petition”). Within his 2020 petition, Appellant reiterated the arguments from

his 2017 petition. Additionally, Appellant argued that SORNA I’s “expiration

provision” validly repealed all prior sex offender registration statutes; thus,

Appellant was no longer subject to any registration requirements. See 2020

Petition, 8/25/20, at 3, 5-6. Lastly, he claimed that, because SORNA I was

deemed an unconstitutional law, the Muniz decision rendered his plea for

failure to comply with registration requirements invalid, void ab initio, and a

violation of myriad provisions of the United States and Pennsylvania

Constitutions. Id. at 6-15.

      Eventually, counsel filed a Turner/Finley brief and motion to withdraw

on the basis that Appellant’s petitions constituted untimely requests for

collateral   relief   that   were   not   subject   to   a   timeliness   exception.

Turner/Finley Brief at 9-10. Counsel’s motion to withdraw also alleged that,

even if Appellant’s request to enforce his plea agreement fell outside the ambit

of the PCRA, Appellant needed to litigate that issue in Northampton County,

not Lehigh County. See id. Turner/Finley Brief at 9-10. In the wake of

counsel’s submission, the trial court issued a Rule 907 notice of its intent to




                                          -7-
J-S02015-22


dismiss, to which Appellant did not respond.13 Ultimately, the court treated

Appellant’s petition as asserting claims for collateral relief under the PCRA

and, for this reason, dismissed those claims as untimely and granted counsel’s

motion to withdraw. This appeal followed.14

        At the outset, before we can address Appellant’s issues raised on

appeal,15 we must determine whether the trial court properly construed

Appellant’s petitions under the PCRA, as this implicates our jurisdiction.

        Recently, our Supreme Court determined that neither “the PCRA [nor]

any other procedural mechanism, is the exclusive method for challenging

sexual offender registration statutes[.]”16 Commonwealth v. Lacombe, 234

A.3d 602, 618 (Pa. 2020); accord Commonwealth v. Moose, 245 A.3d


____________________________________________


13The record shows that the trial court convened a hearing on March 16,
2021; however, no notes of testimony reflect what transpired at the March
2021   hearing,  including    whether     Appellant   addressed  counsel’s
Turner/Finley motion or the trial court’s Rule 907 notice.

14   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

15 Appellant inarticulately raised 26 “issues” which intermix various claims in
an incoherent fashion. Generally, he contests his obligation to register as a
sex offender together with his conviction for failure to comply with registration
requirements. In raising these claims, Appellant relies heavily on his reading
of Muniz.

16The Lacombe Court reasoned that an offender’s registration requirements
change frequently and may apply retroactively. Lacombe, 234 A.3d at 618.
Thus, “the strict jurisdictional requirements of the PCRA render it unsuitable,
because many registrants will be ineligible for relief on timeliness grounds or
because their criminal sentence has expired while their registration
requirements continue.” Commonwealth v. Smith, 240 A.3d 654, 658 (Pa.
Super. 2020).

                                           -8-
J-S02015-22


1121, 1129 n.6 (Pa. Super. 2021) (en banc) (overruling prior holdings

requiring petitioners to challenge sex offender registration requirements

within a timely PCRA petition). Our Supreme Court has also determined that

a challenge to a conviction for failure to comply necessarily requires an

evaluation of the conditions of registration applicable to the petitioner. See

Commonwealth v. Santana, 266 A.3d 528, 539 n.49 (Pa. 2021) (explaining

that it is not the failure to comply conviction that is being retroactively applied,

but rather the conditions of registration the offender is accused of violating,

because “if he did not have to register [ ] then he could not have committed

the crime.”); see also Commonwealth v. Butler, 226 A.2d 972, 990 (Pa.

2020) (“Butler II”) (explaining that, for violations for noncompliance with

SORNA I’s registration requirements, “but for the original underlying offense,”

an individual would not be “subject to the mandatory conditions from which

the potential violation stems.”). Thus, where, as here, a petitioner alleges

that his failure to comply conviction stemmed from a violation of conditions

unlawfully imposed upon him, Lacombe controls, and the claim may be

addressed outside the strict confines of the PCRA as an indirect challenge to

the underlying registration requirements.

      Appellant's central claim on appeal is that his conviction and sentence

for failure to comply cannot be sustained because they rest upon a retroactive

application of the punitive notification and registration provisions of SORNA I




                                       -9-
J-S02015-22


in violation of the ex post facto clause of the United States Constitution.17 “[A]

conviction based on an unconstitutional statute is a nullity.” Commonwealth

v. Derhammer, 173 A.3d 723, 728 (Pa. 2017).                  Moreover, “an offense

created by an unconstitutional law is not a crime and a conviction under it is

illegal and void and cannot be a legal cause of imprisonment.”               Id.   We

therefore review the relevant constitutional principles.

       Appellate courts in Pennsylvania recognize that there is a general

presumption      that    all     lawfully   enacted   statutes   are   constitutional.

Commonwealth v. Lee, 935 A.2d 865, 876 (Pa. 2007). Moreover, as this

case presents questions of law, our scope of review is plenary and we

undertake de novo review of the pertinent legal determinations.

       Our Supreme Court has observed that “[t]he central concern in

incorporating ex post facto clauses in both federal and state constitutions was

to assure that federal and state legislatures were restrained from enacting

arbitrary or vindictive legislation following the American Revolution.” Muniz,

164 A.3d at 1195 (citations and internal quotations omitted). “The clauses

were [also incorporated to ensure] that individuals [receive] “fair warning”

about what constitutes criminal conduct, and what the punishments for that

conduct entail.”     Id.       A statutory provision such as SORNA I is deemed

violative of the ex post facto clause if it is applied retroactively to an offender


____________________________________________


17The United States Constitution provides: “No State shall ... pass any ... ex
post facto Law[.]” U.S. CONST. art I § 10.

                                            - 10 -
J-S02015-22


(in that it is applied to events that occurred before the enactment of the

legislation) and where its application is punitive (in that it inflicts a greater

punishment on the sexual offender to whom it is applied than the law in effect

when he commits his crimes). See id. at 1196 and 1208.

         As noted above, our Supreme Court previously determined in Muniz

that SORNA I is punitive when its registration and notification provisions are

applied retroactively. See Muniz, 164 A.3d at 1193; see also Santana, 266

A.3d at 538 (“[The Pennsylvania Supreme Court ruled] in Muniz that [SORNA

I’s registration and notification requirements] are punitive in nature.”);

Commonwealth v. Wood, 208 A.3d 131, 135 (Pa. Super. 2019) (en banc)

(“The Muniz Court reasoned that despite the legislature's designation of

SORNA [I] as a civil remedy, it was punitive in nature[.]”).            Because our

Supreme Court has resolved the issue of whether SORNA I is punitive when

applied to Tier III sex offenders such as Appellant, we focus the balance of

our analysis on whether SORNA was applied retroactively under the present

facts.

         Retroactive   application   of   SORNA    I’s   punitive   registration   and

notification provisions is unconstitutional under Muniz. See Wood, 208 A.3d

at 140. In Wood, this Court observed:

         Muniz identified the four types of laws that deny the protections
         that the ex post facto prohibitions seek to afford: (1) Every law
         that makes an action done before the passing of the law, and
         which was innocent when done, criminal; and punishes such
         action; (2) Every law that aggravates a crime, or makes it greater
         than it was, when committed; (3) Every law that changes the

                                          - 11 -
J-S02015-22


      punishment, and inflicts a greater punishment, than the law
      annexed to the crime, when committed; and (4) Every law that
      alters the legal rules of evidence, and receives less, or different,
      testimony, than the law required at the time of the commission of
      the offense, in order to convict the offender.

Wood, 208 A.3d at 135, citing Muniz, 164 A.3d at 1195 (relying upon Calder

v. Bull, 3 U.S. 386, 390 (1789) as the source for the four categories of ex

post facto laws). Sexual offender registration laws such as SORNA I implicate

the third Calder category because their application imposes greater

punishment on offenders than the law in effect when the crime was

committed. See Santana, 266 A.3d at 537. To determine whether such laws

entail retroactive application, courts must determine when the relevant, initial

triggering offense was committed and then, whether the challenged law was

thereafter enacted. Id. If the challenged law were enacted after the relevant

offense was committed, retroactive application has been established.         In

Wood, this Court held that, for purposes of an ex post facto analysis, it is

SORNA I's effective date (December 20, 2012), not its enactment date, which

is determinative. Thus, if Appellant committed the relevant triggering offense

before December 20, 2012, then SORNA I’s application in this case was

retroactive.

      According to the certified record, Appellant sexually assaulted his

daughter no later than 2000. SORNA I became effective in 2012. In 2015,

while on parole, Appellant relocated but failed to report the change in his

residential address, as SORNA I required him to do. Appellant later pled guilty


                                     - 12 -
J-S02015-22


to failure to comply based upon his conduct in 2015. While Appellant’s 2015

conduct led to the conviction and sentence challenged in this appeal, we

conclude, for the following reasons, that it is Appellant’s pre-SORNA I conduct

in 2000 which serves as the initial, triggering offense for purposes of our ex

post facto analysis. Thus, SORNA I was impermissibly applied in a retroactive

fashion.

      Our Supreme Court addressed very similar circumstances in Santana,

supra. In that case, Santana committed a rape in 1983 in New York. In

2015, after SORNA I’s 2012 enactment, he moved to Pennsylvania but failed

to furnish adequate information regarding his new residential address, as he

was required to do under SORNA I. Santana was then charged with failure to

register as a sex offender and entered a guilty plea. When the trial court

rejected Santana’s request to withdraw the plea, he appealed. On appeal, our

Supreme Court concluded that the 1983 rape was the relevant criminal

conduct by which to determine whether SORNA I had been applied in a

retroactive manner since that conduct, not Santana’s 2015 failure to register,

was what triggered his putative duty to register under SORNA I. In rejecting

the dissenting position advocated by the late Chief Justice Baer, which

asserted that SORNA I’s application to Santana did not involve retroactive

application since Santana failed to register as a sex offender after SORNA I’s

effective date, the Santana Court explained:

      Chief Justice Baer (joined by Justice Mundy) finds Muniz
      distinguishable and discerns no ex post facto problem in this case.

                                    - 13 -
J-S02015-22


        But the Chief Justice does so by selecting the incorrect offense as
        his focus. As the pertinent ex post facto decisions from both the
        United States Supreme Court and this Court make abundantly
        clear, the date that first must be ascertained is the date of the
        offense that subjected the offender to the challenged law. For
        purposes of assessing retroactive application of sexual offender
        laws, the inquiry begins by determining when the offense occurred
        that triggered the challenged statutory scheme. Here, that
        statutory scheme is SORNA [I]. Santana is not asserting that [18
        Pa.C.S.A. § 4915] is unconstitutional. He is asking this Court to
        determine whether the statutory scheme that required him to
        register at all – [SORNA I] - could not constitutionally require him
        to do so. After Muniz, the answer appears indisputable.

        Chief Justice Baer would look instead to the date that Santana
        committed his failure-to-report offense, which occurred a number
        of years after SORNA was enacted. This misaligned focus legally
        is erroneous and contravenes the clear principles of Calder and
        Muniz. It also misapprehends the basis for Santana's motion to
        withdraw his plea. Santana was required to comply with SORNA
        [I] because, in 1983, he committed a rape, not because he failed
        to comply with [SORNA I's] terms at a later point in time. In other
        words, Santana only was required to register because of the 1983
        rape, which occurred before SORNA [I] was enacted. And if
        SORNA [I] is unconstitutional when applied retroactively, as we
        held in Muniz, then Santana never was required to register in the
        first place. Thus, this case is not distinguishable from Muniz, as
        both appeals have asked the fundamental question of whether our
        Constitutions permit [SORNA I's] requirements to apply to crimes
        that occurred before its enactment. That Santana was convicted
        of failing to comply with those requirements is entirely beside the
        point, and has no bearing on the legal question presented to this
        Court.      Any comparison that involves the date of the
        failure-to-report offense is entirely irrelevant to the ex post facto
        analysis.

Santana, 266 A.3d at 542 n.45.

        Here, Appellant committed a sexual assault and an attempted rape in

2000.    The legislature expressly stated that SORNA I became effective on

December 20, 2012. See Commonwealth v. Martinez, 147 A.3d 517, 522


                                       - 14 -
J-S02015-22


(Pa. 2016). Thus, Appellant committed his crimes years before SORNA I's

effective date. Based upon the foregoing analysis, and our Supreme Court's

decision in Muniz, we agree that retroactive application of SORNA I's

registration and reporting requirements in this case violated the prohibition

against ex post facto laws, as it inflicted a greater punishment upon Appellant

than the law in effect at the time he committed his initial crimes. Accordingly,

we reverse the order entered on May 25, 2021 and vacate Appellant’s

conviction and sentence for failure to comply.18, 19



____________________________________________


18  Although we have applied our Supreme Court’s decision in Muniz, we
hasten to add that our ruling does not terminate Appellant’s obligation to
comply with prevailing sex offender registration and reporting requirements.
After Muniz, the General Assembly enacted SORNA II. See 42 Pa.C.S.
§ 9799.51(b)(4).     Since sex offender registration requirements “evolve
pursuant to the legislative decisions of our General Assembly, registrants must
comply with current law.” See, Smith, 240 A.3d at 657 (emphasis in
original). Thus, if Appellant meets the criteria for registration under SORNA
II, he will be subject to registration under that statute notwithstanding the
relief awarded in this appeal.

19 In view of our decision to vacate Appellant’s 2015 conviction and sentence
for failure to comply, we also conclude that Appellant is entitled to relief from
the order entered in Northampton County that revoked his parole, and
imposed a related back-time sentence, since that determination flowed from
Appellant’s failure to comply conviction. See Wood, 208 A.3d at 140
(vacating probation revocation order, together with related judgment of
sentence, after concluding that Wood’s conviction for failure to comply with
registration requirements under SORNA I violated ex post facto principles
announced in Muniz). Since no order from Northampton County has been
challenged within the context of this appeal, we leave it to Appellant to pursue
relief in his parole revocation matter before the Court of Common Pleas of
Northampton County. We encourage the court in Lehigh County to carefully
consider any request for the assistance of counsel made on Appellant’s behalf
for purposes of seeking relief in Northampton County.

                                          - 15 -
J-S02015-22


     May 25, 2021 order reversed. Conviction and judgment of sentence for

failure to comply vacated.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




                                 - 16 -